In an action to recover damages for personal injuries, etc., the defendant appeals from an order of the Supreme Court, Queens County (Price, J.), dated April 18, 2002, which, in effect, granted the plaintiffs’ motion for leave to reargue the defendant’s prior motion for summary judgment which was determined in an order of the same court, dated December 23, 1999, and, upon reargument, modified that order by restoring the action on behalf of the plaintiffs Anthony Sainphor, Zillah Edghill, and Zadkijah Edghill.
Ordered that the order dated April 18, 2002, is reversed, with costs, the motion is denied, and the order dated December 23, 1999, is reinstated.
The Supreme Court improperly granted the motion for leave to reargue because the motion was untimely (see Matter of Zahoundanis, 289 AD2d 411 [2001]). Feuerstein, J.P., S. Miller, Friedmann and Cozier, JJ., concur.